PER CURIAM.
Jervell Stanciel ("Appellant") appeals the judgment entered on his conviction for first-degree robbery and armed criminal action following a jury trial. There was no abuse of discretion in the trial court's decision to overrule Appellant's objection to the prosecutor's closing argument. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).